Case 4:20-cv-00724-ALM-KPJ Document 22 Filed 03/22/21 Page 1 of 2 PageID #: 170




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 CRAIG CUNNINGHAM,                                     §
                                                       §
        Plaintiff,                                     §
                                                       §
 v.                                                    §      Case No. 4:20-cv-724-ALM-KPJ
                                                       §
 BIG THINK CAPITAL, INC., and                          §
 DAN ISRAEL,                                           §
                                                       §
        Defendants.                                    §

                                              ORDER

        Pending before the Court is Defendants’ Motion to Vacate Entry of Default (the “Motion”)

 (Dkt. 21). Defendants’ Motion was filed on February 25, 2021. Under the Eastern District of

 Texas’s Local Rules, Plaintiff’s response to the Motion was due on March 11, 2021. See LOCAL

 RULE CV-7(e). To date, the Court has not received any such response.

        Pursuant to the Local Rules, “a party’s failure to oppose a motion in the manner prescribed

 [in LOCAL RULE CV-7(d), (e)] creates a presumption that the party does not controvert the

 arguments set out by movant and has no evidence to offer in opposition to the motion.” LOCAL

 RULE CV-7(d).

        Additionally, the Court takes judicial notice of Plaintiff’s missed deadlines in other matters

 before the Court. See, e.g., Cunningham v. USA Auto Prot., LLC, No. 4:20-cv-142-RWS-KPJ, Dkt.

 95 (E.D. Tex. Feb. 10, 2021) (noting Plaintiff missed court deadline by four months, and yet, had

 time to move forward with numerous other cases); Cunningham v. Assured Auto Group, No. 4:20-

 cv-141-RWS-KPJ, Dkt. 47 at 4 n.1 (E.D. Tex. Mar. 2, 2021) (stating Plaintiff “has repeatedly,

 across these cases, failed to comply with deadline requirements to file responses to dispositive




                                                  1
    Case 4:20-cv-00724-ALM-KPJ Document 22 Filed 03/22/21 Page 2 of 2 PageID #: 171



.    motions to dismiss”). The Court warns Plaintiff that he is required to comply with the Federal

     Rules and Local Rules, which includes timely responding to motions.

            IT IS THEREFORE ORDERED that Plaintiff shall file a response, if any, to

     Defendants’ Motion (Dkt. 21) within seven (7) days after receipt of this Order.

             So ORDERED and SIGNED this 22nd day of March, 2021.




                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE




                                                     2
